Case 1:18-cv-11222-TLL-PTM ECF No. 34 filed 04/30/19               PageID.315      Page 1 of 12



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN

TERRY WELCH,                                       )
                                                   )
                                                   )
       Plaintiff,                                  )     Case No.: 1:18-cv-11222-TLL-PTM
v.                                                 )
                                                   )
BIG BOY RESTAURANTS                                )
INTERNATIONAL, LLC,                                )
                                                   )
       Defendant.                                  )
                                                   )

     JOINT AMENDED MOTION AND MEMORANDUM OF LAW IN SUPPORT OF
                   MOTION TO APPROVE SETTLEMENT

       Now come the parties jointly, by and through their respective counsel, and pursuant to the

Court’s April 10, 2019 Order (Dkt. No. 33), respectfully submit this Joint Amended Motion to

Approve Settlement and in support hereof state as follows:

       1.      On April 17, 2018, Plaintiff filed a Complaint against Defendant Big Boy

Restaurants International, LLC (“Big Boy”) in the United States District Court for the Eastern

District of Michigan, in which Plaintiff sought relief for alleged violations of the Fair Labor

Standards Act of 1938, (“FLSA”), 29 U.S.C. §§ 201 et seq., ( the “Action”). In particular,

Plaintiff alleged that he was misclassified as an exempt employee during his employment as a

general manager of a Big Boy restaurant and denied overtime compensation for hours he worked

in excess of 40 per workweek.

       2.      On May 16, 2018, Defendant filed its Answer and Affirmative Defenses to

Plaintiff’s Complaint.
Case 1:18-cv-11222-TLL-PTM ECF No. 34 filed 04/30/19                  PageID.316      Page 2 of 12



        3.       At all times throughout this Action, Defendant has denied liability for Plaintiff’s

claims and has maintained that Plaintiff was exempt from the overtime requirements of the

FLSA.

        4.       On July 19, 2018, Defendant filed a motion for summary judgment requesting

judgment as a matter of law due to its contention that the parties had reached a settlement under

which Plaintiff Welch released his claim for alleged violations of the FLSA. On October 2,

2018, this Court denied Defendant’s motion for summary judgment, finding the release to be

unenforceable.

        5.       On September 26, 2018, Cheryl Stroub (“Stroub”) filed a notice of consent to join

this Action (Dkt. No. 16).

        6.       On April 30, 2019, Plaintiff and Defendant filed a Stipulation and Proposed Order

to Join Stroub as Plaintiff in this Action (Dkt. No. 34).

        7.       On January 28, 2019, due to Defendant’s sale of its assets, Plaintiff moved for

leave to amend the complaint to add additional defendants as successors-in-interest. On February

1, 2019, the Court granted Plaintiff’s motion to amend the complaint on February 1, 2019.

        8.       On February 1, 2019, Defendant filed a Notice of Settlement in Principle. Since

that time, the parties have memorialized the terms of their settlement in a written Settlement

Agreement, a copy of which is attached hereto as Exhibit A. Under the terms of the settlement,

Plaintiffs Welch and Stroub will receive back pay wages for unpaid overtime and liquidated

damages they claims are owed to them, which remain vigorously disputed by Defendant.

        9.       Specifically, under the Settlement Agreement, Plaintiff Welch will receive back

pay wages in the amount of $4,326.92, an equal sum of $4,326.92 in liquidated damages, and an

additional sum of $7,781.25 (total of $16,435.09). Plaintiff Stroub will receive $6,641.83 in back



                                                  2
Case 1:18-cv-11222-TLL-PTM ECF No. 34 filed 04/30/19                  PageID.317       Page 3 of 12



pay wages, an equal sum of $6,641.83 in liquidated damages, and an additional sum of $7,781.25

(total of $21,064.91). Plaintiffs will also receive a separately negotiated sum of $25,000.00 in

payment of their attorneys’ fees and costs.

       10.     During these negotiations, all parties were represented by counsel.

       11.     The settlement agreement contains a provision for attorneys’ fees and costs to be

paid by Defendant to Plaintiffs’ counsel. Plaintiffs believe that the fees and costs are reasonable

and commensurate with the service rendered by Plaintiff’s Counsel and request that they be

approved. In support hereof, Plaintiffs submit the Declaration of Sergei Lemberg, Esq. and

Attorney Billing Statement attached hereto as Exhibit B. Defendant has agreed not to object to

the award of the fees and costs up to the amount stated in the settlement agreement.

       12.     Upon approval of the Settlement, the parties agree that all claims against

Defendant will be dismissed with prejudice and without additional attorneys’ fees or costs.

       13.     The parties agree that the settlement is a fair and reasonable resolution of a bona

fide dispute over issues arising under the FLSA. Plaintiffs believe that they were misclassified as

exempt employees under the FLSA. Defendant believes that Plaintiffs were properly classified

and denies that it violated the FLSA. The parties agree that the negotiated settlement represents

a fair compromise of the alleged claims.

       14.     Because the parties believe that the settlement represents a fair resolution of

this matter, they jointly ask that the Court approve the settlement of this action and enter an

Order approving the settlement and dismissing this case with prejudice.

       WHEREFORE, Plaintiffs and Defendant respectfully move this Court for entry of an

Order (i) GRANTING this Motion; (ii) APPROVING the settlement of this matter; and (iii)




                                                 3
Case 1:18-cv-11222-TLL-PTM ECF No. 34 filed 04/30/19                 PageID.318      Page 4 of 12



DISMISSING this action in its entirety with prejudice and without attorneys’ fees and costs

except as provided in the parties’ Settlement Agreement.

       MEMORANDUM OF LAW IN SUPPORT OF JOINT AMENDED MOTION
                     TO APPROVE SETTLEMENT

                                     I. LEGAL ANALYSIS

       A.      STANDARD OF REVIEW.

       As a general rule, “court approval is required for the settlement of claims for back wages

or liquidated damages under the FLSA.” Arrington v. Mich. Bell Tel. Co., 2012 U.S. Dist. LEXIS

157362, *1 (E.D. Mich. Nov. 2, 2012) (Lawson, J.) (citing Lynn's Food Stores, Inc. v. United

States, 679 F.2d 1350, 1354 (11th Cir. 1982)). Thus, the parties submit their agreed-upon

settlement to the Court for a determination as to whether the settlement is a “fair and reasonable

resolution of a bona fide dispute.” Snook v. Valley Ob-Gyn Clinic, P.C., 2015 U.S. Dist. LEXIS

2989, 1-3 (E.D. Mich. Jan. 12, 2015) (citing Lynn’s Food Stores, 679 F.2d at 1354-55)); see also

Gentrup v. Renovo Servs., LLC, 2011 U.S. Dist. LEXIS 67887, 2011 WL 2532922, at *2 (S.D.

Ohio Jun. 24, 2011). “If the settlement is a reasonable compromise over issues that are actually

in dispute, the Court may approve the settlement in order to promote the policy of encouraging

settlement of litigation.” Arrington, 2012 U.S. Dist. LEXIS 157362, *2 (internal citations and

quotations omitted); see Lynn's Food Stores, 679 F.2d at 1354.

       To determine whether a proposed FLSA settlement is fair and reasonable, courts

consider: (1) the risk of fraud or collusion; (2) the complexity, expense and likely duration of

the litigation; (3) the amount of discovery completed; (4) the likelihood of success on the

merits; (5) the opinion of class counsel and representatives; (6) the reaction of absent class

members; and (7) public interest in the settlement. Snook, 2015 U.S. Dist. LEXIS 2989 at * 2-3,

citing Lynn's Food Stores, 679 F.2d at 1352-53 (citing Int'l Union, United Auto., Aerospace and

                                                 4
Case 1:18-cv-11222-TLL-PTM ECF No. 34 filed 04/30/19                  PageID.319      Page 5 of 12



Agr. Implement Workers of Am. v. General Motors Corp., 497 F.3d 615, 631 (6th Cir. 2007); and

Granada Invs., Inc. v. DWG Corp., 962 F.2d 1203, 1205 (6th Cir. 1992)).

       Once the Court determines that the settlement reflects a reasonable compromise

over issues that are actually in dispute, the Court may approve the settlement “in order to

promote the policy of encouraging settlement of litigation.” Williams v. K&K Assisted Living

LLC, 2016 U.S. Dist. LEXIS 9310 *4 (E.D. Mich. Jan. 27, 2016); see also Lynn’s Food Stores,

679 F.2d at 1354; Leverso v. South Trust Bank of Ala., Nat. Assoc., 18 F.3d 1527, 1531 n.6

(11th Cir. 1994).

     B.   THE SETTLEMENT IS A FAIR AND REASONABLE RESOLUTION
OF DISPUTED CLAIMS.

       The settlement reached between the parties is fair and reasonable. The settlement

resolves a disputed claim between adverse parties and puts an end to litigation that would be far

more costly to continue to litigate given the complexity of issues in this matter. For the reasons

set forth below, the parties’ settlement should be approved.

       1. No Risk of Fraud or Collusion

       The settlement is devoid of any risk of fraud and collusion. Plaintiffs were at all

times represented by experienced counsel who litigated aggressively on their behalf. Defendant

was likewise represented by experienced counsel who litigated this matter aggressively on its

behalf. The settlement was reached after arms-length negotiations.

       2. The Complexity, Expense and Duration of The Case

       This case presents complex legal and factual issues. Plaintiffs, who worked for Big Boy

as general managers, allege that they did not perform managerial duties as their primary duties

and do not otherwise meet the executive exemption of the FLSA. Defendant disputes Plaintiffs’

characterization, asserting that, as the highest ranking employees in the restaurants in which they

                                                 5
Case 1:18-cv-11222-TLL-PTM ECF No. 34 filed 04/30/19                    PageID.320     Page 6 of 12



worked, Plaintiffs performed primarily managerial duties and were exempt from the FLSA.

Accordingly, significant disputed factual and legal issues existed regarding the applicability of

the executive exemption of the FLSA.

       In addition, Defendant’s motion for summary judgment presented a complex issue

regarding the enforceability of Plaintiff Welch’s purported release of his claims. If successful,

Plaintiff Welch would have received no recovery at all.

       Further complicating this case, during the pendency of this litigation, Defendant sold its

assets to another entity and claimed that as a result of such sale it was not able to satisfy a

potential judgment. A real issue arose as to collectability of the Defendant and whether the

purchasing entity met the requirements for successor liability under both the FSLA and common

law with regard to liability of successor companies.

       The settlement in this case was reached after ten months of hard-fought litigation. The

parties have already incurred considerable attorneys’ fees and costs, which will only increase if

the litigation continues. Given the complexities and substantial expense which remains to be

incurred, early resolution is in the parties’ interest. This factor favors approval.

       3. The Amount of Discovery

       Significant discovery efforts were made in the case. Defendant responded to

interrogatories and two sets of requests for production propounded by Plaintiffs. In addition,

Plaintiffs issued a notice of deposition to Defendant pursuant to Rule 30(b)(6) and Defendants

propounded discovery to Plaintiffs which were pending at the time of settlement.

       4. The Likelihood of Success on the Merits




                                                   6
Case 1:18-cv-11222-TLL-PTM ECF No. 34 filed 04/30/19                   PageID.321       Page 7 of 12



       For the reasons outlined above, Plaintiffs’ likelihood of success on the merits, as well as

whether a judgment would be collectable, is uncertain. This further suggests that the settlement

is fair and appropriate. Thus, this factor also favors approval.

       5. Opinion of Counsel

       Plaintiffs’ counsel, who has extensive experience litigating wage and hour claims, is of

the opinion that settlement is in the parties’ interest. Levell v. Monsanto Research Corp., 191

F.R.D. 543, 557 (S.D. Ohio 2000). Defendant is also represented by experienced counsel. All

counsel believe that this settlement is in the best interest of their respective clients. Accordingly

this factor favors approval.

       6. There are No Absent Class Members

       This is an FLSA case, and as such, no party may be bound by a settlement unless they

“opt-in” to the case. 29 U.S.C. § 216(b) (No employee shall be a party plaintiff to any such

action unless he gives his consent in writing to become such a party and such consent is filed in

the court in which such action is brought.) No “absent class members” are being bound by this

settlement. As such, this factor also favors approval.

       7. The Public Interest

       The public’s interest in judicial economy and amicable dispute resolution favors

settlement on the terms voluntarily agreed to by the parties. Kritzer v. Safelite Solutions, LLC,

2012 U.S. Dist. LEXIS 74994, at *24 (S.D. Ohio May 30, 2012) (drawing an end to

“potentially long and protracted litigation” by virtue of a settlement agreement weighs in

the favor of public interest.) Here, the parties have voluntarily and amicably resolved their

dispute via a settlement to which all parties have agreed. Thus, this factor also favors approval.




                                                  7
Case 1:18-cv-11222-TLL-PTM ECF No. 34 filed 04/30/19                  PageID.322       Page 8 of 12



       In this case, all six factors the court is to consider in determining whether a settlement is

“fair and reasonable” favor approval of the settlement. As such, the parties ask the Court to

approve the settlement and enter an order of dismissal with prejudice.

       C.      PLAINTIFFS’ ATTORNEY FEES AND COSTS

       Section 216(b) of the FLSA provides that “[t]he court in such action shall, in addition to

any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney fee to be paid by

the defendant, and costs of the action.” 29 U.S.C. § 216(b) (emphasis added). An award of

attorneys’ fees to a prevailing plaintiff under § 216(b) of the FLSA is mandatory;

however, the amount of the award is within the discretion of the judge. Fegley v. Higgins, 19

F.3d 1126, 1134 (6th Cir. 1994). Here, the parties agreed to an attorney fee payment as set forth

in the settlement agreement (Ex. A, ¶ 1(e)). The attorney fee was agreed upon separately and

without regard to the amount paid to Plaintiff. Bonetti v. Embarq Mgmt. Co., 715 F.Supp.2d

1222, 1228 (M.D. Fla. 2009).

       Congress enacted fee-shifting statutes in order to ensure that federal rights are adequately

enforced. Under a fee-shifting statute, “a ‘reasonable’ fee is a fee that is sufficient to induce a

capable attorney to undertake the representation of a meritorious” action to vindicate the

rights protected under the statute. Perdue v. Kenny A., 559 U.S. 542, 552 (2010). The

Supreme Court has stated that there is a “strong presumption” that the lodestar figure

represents a reasonable attorneys’ fee, which may be overcome only “in those rare

circumstances in which the lodestar does not adequately take into account a factor that may

properly be considered in determining a reasonable fee.” Perdue, 559 U.S. at 552.

       Moreover, the FLSA is a “broadly remedial and humanitarian statute” that is construed

liberally to effect the congressional intent. Fegley, 19 F.3d at 1132. “The recovery of attorney



                                                 8
Case 1:18-cv-11222-TLL-PTM ECF No. 34 filed 04/30/19                  PageID.323      Page 9 of 12



fees is a tool utilized by Congress to encourage the vindication of congressionally identified

policies and rights, as well as to enable the plaintiff to obtain damages without expense for legal

assistance.” United Slate, Tile & Composition Roofers, Damp and Waterproof Workers Ass’n

Local 307, 732 F.2d 49, 503 (6th Cir. 1984). “Courts should not place an undue emphasis on the

amount of the plaintiff’s recovery because an award of attorney fees here ‘encourage[s] the

vinidication of congressionally identified policies and rights.’” Fegley, 19 F.3d at 1134-35

(quoting United Slate, 732 F.2d at 503).

       Here, Plaintiff’s counsel’s attorneys’ fees and costs are based upon their lodestar

from investigation of the claims through the settlement process and are reasonable given the

complexity of the case, adversarial nature of the litigation, and the amount of resources expended

on Plaintiff’s claims. Plaintiff’s counsel has litigated this case since March of 2018, which has

entailed: investigating the claims and the Defendant, drafting pleadings (including motions to

amend pleadings and amended pleadings), defending Defendant’s motion for summary

judgment, reviewing documents, researching and writing, working with Plaintiffs to come

up with a detailed damages estimate and more. (Exhibit B, Lemberg Decl. ¶ 3). The

activities undertaken in litigating this case and reaching the present agreement were reasonable

and necessary, resulting in a favorable settlement to Plaintiffs, despite Defendant’s vigorous

defense denying any overtime wages are due Plaintiffs. (Id. ¶ 4). As a result of the settlement,

Plaintiffs will receive 100% of the back pay and liquidated damages to which they believe they

are entitled, plus additional monetary amounts and their attorneys’ fees and costs. (Id. ¶ 5).

       As to the time and labor required for this litigation, at the time this motion was submitted

to the Court, Plaintiff’s Counsel represents that they have expended 84.10 attorney hours to date

performing work in this case, resulting in a lodestar of $31,537.50 (at $375 per hour). (Id.. ¶¶ 6,



                                                 9
Case 1:18-cv-11222-TLL-PTM ECF No. 34 filed 04/30/19                  PageID.324       Page 10 of 12



 12-15, and its Exhibit 1, Attorney Billing Statement). Plaintiffs have additionally incurred at

 least $600 in costs. (Id. ¶ 19). The agreed upon settlement amount of $25,000 for fees is less

 than Plaintiff’s lodestar, does not include any of Mr. Lemberg's time overseeing the prosecution

 of this matter, fees for paralegal time, and also includes costs expended by Plaintiff’s counsel.

        The hourly rate of $375 is appropriate within the community for such work. Specifically,

 in 2017, the average hourly rate billed by employment law plaintiff’s attorneys was $380, and

 the average hourly rate for consumer law attorneys was $400/hour – both of which are greater

 than the $375 billed by Plaintiff’s counsel here. (See State Bar of Michigan’s Attorney Income

 and Billing Rate Summary Report, p. 6, https://www.michbar.org/file/pmrc/articles/0000153.pdf;

 Lemberg Decl. ¶¶ 7-8).

        Further, the hourly rate requested by Plaintiff’s Counsel is in line with rates approved by

 this Court in FLSA litigation. Zambrano v. Motorcity Burger Co. Inc., No. 17-cv-10295, 2017

 WL 1477111, at *2 (E.D. Mi. Apr. 25, 2017) (approving the billing rate of $350/hour for

 attorneys who had been handling employment related matters for 8-10 years). Attorney Lemberg

 has been practicing since 2001, and Attorney Givens has been practicing since 2003. (Lemberg

 Decl. ¶¶ 9, 11). Both have dedicated their career to representing plaintiffs in litigation, including

 wage and hour and consumer matters.          (Id.)    In addition, this Court recently approved a

 settlement and fee award in Freeman v. Staff Line, Inc., 2:18-cv-10683 (E.D. Mi. June 7, 2018)

 based on the same hourly rate requested by Attorney Lemberg here. The Sixth Circuit has held

 that “[a] reasonable fee is one that is adequate to attract competent counsel, but . . . [does] not

 produce windfalls to attorneys.” Reed v. Rhodes, 179 F.3d 453, 471 (6th Cir. 1999). Plaintiffs

 submit that their attorneys’ fees and costs are reasonable and should be approved.




                                                  10
Case 1:18-cv-11222-TLL-PTM ECF No. 34 filed 04/30/19                 PageID.325       Page 11 of 12



        D.      CONCLUSION

        Plaintiffs and Defendants agree that the settlement, the terms of which are set forth in

 Exhibit A is a fair and reasonable resolution of a bona fide FLSA dispute. As such, the parties

 jointly request that this Court approve the settlement.

        WHEREFORE, Plaintiff and Defendant respectfully move this Court for entry of

 an Order (i) GRANTING this Motion; (ii) APPROVING the settlement of this matter; and (iii)

 DISMISSING this action in its entirety with prejudice and without further costs and fees.

 Dated this 30th day of April, 2019

                                                              Respectfully submitted,

                                                                /s/ Sergei Lemberg
                                                              Sergei Lemberg, Esq.
                                                              LEMBERG LAW, LLC
                                                              43 Danbury Road
                                                              Wilton, CT 06897
                                                              Telephone: (203) 653-2250
                                                              Facsimile: (203) 653-3424
                                                              slemberg@lemberglaw.com
                                                              Attorney for Plaintiff


                                                              /s/ Grace Crivello
                                                              Vincent P. Hoyumpa, Esquire
                                                              Grace J. Crivello, Esquire
                                                              FISCHER GARON HOYUMPA
                                                              48 Market Street, Suite 2B
                                                              Mount Clemens, MI 48043
                                                              Telephone: (586) 466-1200
                                                              vhoyumpa@fghrlaw.net
                                                              gcrivello@fghrlaw.net
                                                              Attorneys for Defendant




                                                  11
Case 1:18-cv-11222-TLL-PTM ECF No. 34 filed 04/30/19                  PageID.326       Page 12 of 12



                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 30, 2019, I electronically filed the foregoing using the

 CM/ECF system, which will send a notice of electronic filing to all counsel of record.


                                                      /s/ Sergei Lemberg
                                                      Sergei Lemberg, Esq.




                                                 12
